 550DECISIONSOF NATIONALLABOR RELATIONS BOARDJames Hoomaian d/b/a Chicago Master Mattress andFurniture Company and Local 365, Central StatesJoint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO. Case 7-CA-8788from the service of the specification, if any, filean answer thereto... .August 14, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYOn April 24, 1972, the National Labor RelationsBoard issued a Decision and Order I in the above-entitled proceeding in which the Board,inter alta,or-dered the Respondent to make whole Henry Kellyand Harrison Sumpter for any loss of earnings theymay have suffered as a result of the Respondent'sdiscrimination against them. On October 24, 1972, theUnited States Court of Appeals for the Sixth Circuitentered a judgment by default enforcing the Board'sOrder. A controversy having arisen over the amountof backpay due under the Board's Order, as enforcedby the court, the Acting Regional Director for Region7, on March 26, 1973, issued and duly served on theRespondent a backpay specification and notice ofhearing, alleging the amount of backpay due the dis-criminatees under the Board's Order and notifyingthe Respondent that it shall file a timely answer whichmust comply with the Board's Rules and Regulations.The Respondent failed to file such an answer.Thereafter, on April 26, 1973, counsel for the Gen-eral Counsel filed directly with the Board motions totransfer and continue the matter before the Board andfor summary judgment. Subsequently, on May 11,1973, the Board issued an order transferring proceed-ing to the Board and notice to show cause why theGeneral Counsel's motion should not be granted. Re-spondent failed to file a response to notice to showcause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Rulingon the Motion for SummaryJudgmentSection102.54 of the Board'sRules and Regula-tions, Series 8, as amended,provides,in pertinentpart, as follows:(a) . . . The respondent shall, within 15 days1 196 NLRB No 99(c) . . . If the respondent fails to file any an-swer to the specification within the time pre-scribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without no-tice to the respondent, find the specification to betrue and enter such order as may be appropriateThe backpay specification issued and served on theRespondent on March 26, 1973, specifically statesthat the Respondent shall, within 15 days from thedate of the specification, file with the Acting RegionalDirector for Region 7 an answer to the specificationand that, if the answer fails to deny the allegations ofthe specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and the Respon-dent shall be precluded from introducing any evi-dence controverting them. According to the Motionfor Summary Judgment and an attached letter, datedApril 16, 1973, counsel for the General Counsel ad-vised the Respondent's attorney of the date of is-suance of the backpay specification; that an answerhad not been filed; and that unless the Respondentfiled a proper answer to the specification by April 20,1973, a Motion for Summary Judgment would befiled.The Respondent failed to file an answer to thespecification which was due 15 days from March 26,1973, and, as of April 26, 1973, the date of the filingof the Motion for Summary Judgment, the Respon-dent had filed no answer and has not indicated thatitwould file an answer. The Respondent also failed tofile a response to the notice to show cause and, there-fore, the allegations of the Motion for Summary Judg-ment stand uncontroverted. As the Respondent hasnot filed an answer to the specification and has notoffered any explanation for its failure to do so, inaccordance with the rules set forth above, the allega-tions of the specification are deemed to be admittedas true and so found by the Board without the takingof evidence in support of the said allegations.Accordingly, on the allegations of the specificationwhich are accepted as true, the Board finds the factsas set forth therein, concludes that the net backpaydue each of the discriminatees, Henry Kelly and Har-rison Sumpter, is as stated in the computations of thespecification, and orders the payment thereof by theRespondent to the discriminatees.205 NLRB No. 53 CHICAGO MASTER MATTRESS AND FURNITURE CO.551ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent,James Hoomaian d/b/a Chicago Master Mattressand Furniture Company, Highland Park, Michigan,its agents, successors, and assigns, shall make wholethe discriminatees named below by paying them theamount set forth adjacent to their names, plus interestaccrued at the rate of 6 percent per annum to becomputed in the manner set forth in IsisPlumbing &Heating Co.,138 NLRB 716, until payment of allbackpay due, less the tax withholding required byFederal and state laws:Henry Kelly$1797.12Harrison Sumpter1266.05